     Case 3:21-cv-00699 Document 1 Filed 07/15/21 Page 1 of 8 PageID 1




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                 JACKSONVILLE DIVISION

JANET HOYT,                                     / Case No.

         Plaintiff,                                INJUNCTIVE RELIEF SOUGHT

v.

FIRST COAST ENERGY, L.L.P.,

         Defendant.


PLAINTIFF’S COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

        Plaintiff Janet Hoyt, through her undersigned counsel, states the following in

support of her Complaint for Declaratory and Injunctive Relief to remedy discrimination

by First Coast Energy, L.L.P. based on Plaintiff’s disability in violation of Title III of the

Americans with Disabilities Act of 1990, 42 U.S.C. §§ 12181 et seq. (“ADA”), and its

implementing regulation, 28 C.F.R. Part 36:

                                JURISDICTION AND VENUE

        1.       This Court has jurisdiction over this action pursuant to 42 U.S.C. §

2000a-3(a), 28 U.S.C. § 1331, and 28 U.S.C. § 1343.

        2.       Venue is appropriate in this district under 28 U.S.C. § 1391 because the

acts of discrimination occurred in this district, and the property that is the subject of this

action is in this district.

                                          PARTIES

        3.       Plaintiff is a resident of Palm Beach County, Florida.




                                               1
    Case 3:21-cv-00699 Document 1 Filed 07/15/21 Page 2 of 8 PageID 2




        4.     Defendant is a limited liability partnership with its registered office

located at 7014 A.C. Skinner Pkwy, Ste 290, Jacksonville, FL 32256.

        5.     Upon information and belief, Defendant owns or operates “Daily's” whose

locations qualify each as a “Facility” as defined in 28 C.F.R. § 36.104.

                               FACTUAL ALLEGATIONS

        6.     Plaintiff incorporates the above paragraphs by reference.

        7.     Plaintiff is an individual with numerous disabilities including extreme

chronic arthritis in her lower extremities, the loss of use of her legs, rheumatoid arthritis

in both her arms and legs, a floating knee, a fractured leg, multiple ankle surgeries, and

both significant scarring and scar tissue build up in her knees due to numerous surgeries.

These permanent conditions cause sudden onsets of severe pain and require Plaintiff to

use a mobility device at all times, which substantially limits Plaintiff's major life

activities.

        8.     Plaintiff regularly travels to the Jacksonville area multiple times per year

to shop, dine, and visit with friends and family.

        9.     Plaintiff travels to the Jacksonville area by automobile and stops to refuel

and to use the restroom when necessary.

        10.    Plaintiff will be returning to the Jacksonville area in August 2021.

        11.    At the time of Plaintiff’s initial visit to Daily's (and prior to instituting this

action), Plaintiff suffered from a qualified disability under the 28 C.F.R. 36.105.

        12.    Plaintiff encountered barriers to access at two (2) Facilities which denied

her full and equal access and enjoyment of the services, goods, and amenities.




                                               2
    Case 3:21-cv-00699 Document 1 Filed 07/15/21 Page 3 of 8 PageID 3




        13.     Plaintiff is a customer of Defendant and would return to each Facility

during her next visit to the Jacksonville area if Defendant modifies each Facility and its

policies and practices to accommodate individuals who have physical disabilities, but she

is deterred from returning due to the barriers and discriminatory effects of Defendant’s

policies and procedures at each Facility.

        14.     Plaintiff returns to every Facility after being notified of remediation of the

discriminatory conditions to verify compliance with the ADA and regularly monitors the

status of remediation.

                          COUNT I
     REQUEST FOR DECLARATORY JUDGMENT UNDER 28 U.S.C. § 2201

        15.     Plaintiff incorporates the above paragraphs by reference.

        16.     This Court is empowered to issue a declaratory judgment regarding: (1)

Defendant’s duty to comply with the provisions of 42 U.S.C. § 12181 et al; (2)

Defendant’s violation of 42 U.S.C. § 12182; (3) Defendant’s duty to remove architectural

barriers at each Facility; and (4) Plaintiff’s right to be free from discrimination due to her

disability. 28 U.S.C. § 2201.

        17.     Plaintiff seeks an order declaring that she was discriminated against on the

basis of her disability.

                            COUNT II
      REQUEST FOR INJUNCTIVE RELIEF UNDER 42 U.S.C. § 2000a–3(a)

        18.     Plaintiff incorporates the above paragraphs by reference.




                                              3
    Case 3:21-cv-00699 Document 1 Filed 07/15/21 Page 4 of 8 PageID 4




       19.      Daily's is a place of public accommodation covered by Title III of the

ADA because it is operated by a private entity, its operations affect commerce, and it is a

store. 42 U.S.C. § 12181(7); see also 28 C.F.R. § 36.104.

       20.      Defendant is a public accommodation covered by Title III of the ADA

because it owns, leases (or leases to), or operates a place of public accommodation. See

42 U.S.C. §§ 12181(7); 28 C.F.R. § 36.104.

       21.      The 2010 Standards for Accessible Design (the “Standards”) set minimum

requirements for public accommodations to be readily accessible to and usable by

individuals with disabilities.

       22.      Public accommodations must remove architectural barriers pursuant to the

Standards unless a safe harbor applies. 28 C.F.R. § 36.304(d)(2).

       23.      Plaintiff personally encountered architectural barriers on July 12, 2020, at

the Facility located at 4887 Gate Pkwy, Jacksonville, FL 32246:

             a. Women's Restroom:

                    i. Not providing enough clear floor space around a water closet as

                       required by sections 4.22.3, 603, 603.2.3, 604, 604.3 and 604.3.1

                       of the Standards.

                   ii. Not providing the proper insulation or protection for plumbing or

                       other sharp or abrasive objects under a sink or countertop as

                       required by sections 606 and 606.5 of the Standards.




                                              4
   Case 3:21-cv-00699 Document 1 Filed 07/15/21 Page 5 of 8 PageID 5




                   iii. Not providing the proper spacing between a grab bar and an object

                       projecting out of the wall as required by sections 609, 609.1 and

                       609.3 of the Standards.

                   iv. Not providing proper spacing between a grab bar and toilet cover

                       dispenser in violation of sections 609, 609.1 and 609.3 of the

                       Standards.

                    v. Not providing a dispenser in an accessible position (back wall or

                       other inaccessible place) as required by sections 606, 606.1, 308

                       and 308.2.2 of the Standards.

                   vi. Not providing the water closet in the proper position relative to the

                       side wall or partition as required by sections 604 and 604.2 of the

                       Standards.

       24.      Plaintiff personally encountered architectural barriers on July 20, 2020, at

the Facility located at 14294 Beach Blvd, Jacksonville Beach, FL 32250:

             a. Women's Restroom:

                    i. Not providing enough clear floor space around a water closet as

                       required by sections 4.22.3, 603, 603.2.3, 604, 604.3 and 604.3.1

                       of the Standards.

                   ii. Not providing the proper insulation or protection for plumbing or

                       other sharp or abrasive objects under a sink or countertop as

                       required by sections 606 and 606.5 of the Standards.




                                              5
    Case 3:21-cv-00699 Document 1 Filed 07/15/21 Page 6 of 8 PageID 6




                  iii. Providing grab bars of improper horizontal length or spacing along

                       the rear wall as required by sections 604, 604.5, 604.5.1 and

                       604.5.2 of the Standards.

                  iv. Not providing proper spacing between a grab bar and toilet paper

                       dispenser in violation sections 609, 609.1 and 609.3 of the

                       Standards.

                   v. Not providing the proper spacing between a grab bar and an object

                       projecting out of the wall as required by sections 609, 609.1 and

                       609.3 of the Standards.

                  vi. Not providing toilet paper dispensers in the proper position in front

                       of the water closet or at the correct height above the finished floor

                       as required by sections 604, 604.7 and 309.4 of the Standards.

                 vii. Not providing a dispenser in an accessible position (back wall or

                       other inaccessible place) as required by sections 606, 606.1, 308

                       and 308.2.2 of the Standards.

                 viii. Providing a gate or door with a continuous opening pressure of

                       greater than 5 lbs. which violates sections 404, 404.1, 404.2,

                       404.2.9 and 309.4 of the Standards.

        25.    These barriers cause Plaintiff difficulty in safely using each element of

each Facility, requiring extra care due to concerns for safety and a fear of aggravating her

injuries.




                                             6
    Case 3:21-cv-00699 Document 1 Filed 07/15/21 Page 7 of 8 PageID 7




        26.      Defendant has failed to remove some or all of the barriers and violations at

each Facility.

        27.      Defendant’s failure to remove these architectural barriers denies Plaintiff

full and equal access to each Facility in violation of 42 U.S.C. § 12182(b)(2)(A)(iv).

        28.      Defendant’s failure to modify its policies, practices, or procedures to train

its staff to identify architectural barriers and reasonably modify its services creates an

environment where individuals with disabilities are not provided goods and services in

the most integrated setting possible is discriminatory. 42 U.S.C. §§ 12182(a),

12182(b)(2)(A)(iv), and 28 C.F.R. § 36.302.

        29.      Defendant has discriminated and continues to discriminate against

Plaintiff (and others who are similarly situated) by denying access to full and equal

enjoyment of goods, services, facilities, privileges, advantages, or accommodations

located at each Facility due to the barriers and other violations listed in this Complaint.

        30.      It would be readily achievable for Defendant to remove all of the barriers

at each Facility.

        31.      Failing to remove barriers to access where it is readily achievable is

discrimination against individuals with disabilities. 42 U.S.C. §§ 12182(a),

12182(b)(2)(A)(iv), and 28 C.F.R. § 36.304.

                                   RELIEF REQUESTED

WHEREFORE, Plaintiff respectfully requests that this Court:

        A.       declare that each Facility identified in this Complaint is in violation of the

ADA;




                                               7
      Case 3:21-cv-00699 Document 1 Filed 07/15/21 Page 8 of 8 PageID 8




        B.     enter an Order requiring Defendant make each Facility accessible to and

usable by individuals with disabilities to the full extent required by Title III of the ADA;

        C.     enter an Order directing Defendant to evaluate and neutralize its policies,

practices, and procedures towards persons with disabilities;

        D.     award Plaintiff attorney fees, costs (including, but not limited to court

costs and expert fees) and other expenses of this litigation pursuant to 42 U.S.C. § 12205;

and

        E.     grant any other such relief as the Court deems just and proper.

                                                      Respectfully Submitted,


THE ONYX GROUP                                                 LETT LAW FIRM
Attorney for the Plaintiff                                     Attorney for the Plaintiff
47 Krome Ave                                                   6303 Blue Lagoon Drive
Homestead, Florida 33030                                       Suite 400
Phone: (786)504-5760                                           Miami, Florida 33126
Fax: (305)602-5988                                             Phone: (305)-912-5388
Email: jarias@theonyx.group                                    Email: alett@lettlawfirm.com
/s/ Jonathan Arias                                             /s/ Ariel Lett
Jonathan Arias, Esq.                                           Ariel Lett, Esq.
Florida Bar No. 126137                                         Florida Bar No. 115513

Dated: July 15, 2021




                                              8
